ORDER
PER CURIAM
J.N.L. (“Mother”) appeals the juvenile court’s judgment terminating her parental rights to her son, M.M.L. (“Child”). Mother raises two points on appeal: 1) there was insufficient evidence to support the juvenile court’s finding that Mother neglected Child; and 2) there was insufficient evidence to support the juvenile court’s finding that termination of Mother’s parental rights was in the best interest of Child. Finding that the judgment is supported by substantial evidence, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for then-information only, setting forth the reasons for this order pursuant to Rule 84.16(b).